Citation Nr: 1433106	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  12-01 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for prostate cancer, as due to in-service exposure to herbicides.

2.  Entitlement to service connection for basosquamous carcinoma (skin cancer) (claimed as basal squamous cell carcinoma), as due to in-service exposure to herbicides.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disability, other than PTSD, to include adjustment disorder with anxious and depressed mood, and bipolar disorder with rapid cycling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In this case, although the Veteran's June 2009 claim specifically identified only service connection for PTSD, other psychiatric disorders have been raised by the record, to include adjustment disorder with anxious and depressed mood and bipolar disorder with rapid cycling.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the other diagnoses of record, the Board has recharacterized the claims as reflected on the title page.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of service connection for an acquired psychiatric disability, other than PTSD, to include adjustment disorder with anxious and depressed mood, and bipolar disorder with rapid cycling, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed during such service to an herbicide agent, to include Agent Orange (AO).

2.  There is no current disability of prostate cancer.

3.  Basosquamous carcinoma is not a disability presumptively associated with herbicide exposure.

4.  Symptoms of basosquamous carcinoma were not chronic in service.

5.  Symptoms of basosquamous carcinoma have not been continuous since service.

6.  Basosquamous carcinoma was not manifest within one year of separation from service. 

7.  The Veteran's basosquamous carcinoma is not related to service.

8.  The Veteran does not have a current diagnosis of PTSD in accordance with the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed (DSM-IV).


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer, as due to in-service herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for basosquamous carcinoma of the skin are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the claims for service connection for prostate cancer, basosquamous carcinoma, and PTSD, the RO provided notice to the Veteran in April 2009, May 2009, and July 2009, respectively, prior to the initial adjudication of the claims in November 2009.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claims, as well as of VA and the Veteran's respective duties for obtaining evidence.  The April 2009, May 2009, and July 2009 notice letters also addressed the rating criteria and effective date provisions that are pertinent to the Veteran's claims.  

VA satisfied its duty to assist the Veteran in the development of the claims of service connection for prostate cancer, basosquamous carcinoma, and PTSD.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence associated with the claims file include the Veteran's service treatment records, VA and private treatment reports, and the Veteran's lay statements.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 
20 Vet. App. 79, 81-82 (2006).  The Veteran was afforded a VA genitourinary examination in September 2009 and a VA psychiatric examination in October 2009.  The VA examiners reviewed the Veteran's claims file, including the relevant medical history, and interviewed the Veteran to discuss medical history and complaints regarding his prostate and psychiatric disorder.  The VA examiners also observed the Veteran in a clinical setting and provided diagnoses, observations, and all required opinions, along with supporting rationale.  Accordingly, the Board finds that the September 2009 and October 2009 VA examinations (as they pertain to whether the Veteran has current diagnoses of prostate cancer and PTSD), taken together, are adequate and no further medical examination or medical opinion is needed with respect to the claims of service connection for prostate cancer and PTSD.  See Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (if VA provides a claimant with an examination in a service connection claim, the examination must be adequate).  

While the claim regarding service connection for an acquired psychiatric disability, other than PTSD, is being remanded due to an inadequacy of a portion of the October 2009 VA psychiatric examination (discussed in detail in the Remand section below), the fact that one part of a medical opinion may be inadequate (or arguably "insufficient") does not render the entire opinion "void," particularly dealing with complex medical diagnosis issues, if that part of the medical opinion has actual validity (based on a review of the evidence).  The October 2009 VA medical opinions, as a whole, consider all the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for PTSD has been met.  38 C.F.R. § 3.159(c)(4).

A VA medical examination or opinion was not provided for the issue of service connection for skin cancer; however, the Board concludes that an examination is not necessary in this case because the only evidence indicating the Veteran's current disability is related to service is his own lay statements.  Either competent lay or medical evidence is required to establish "an indication" that the Veteran's current skin cancer disability is related to the in-service herbicide exposure on which the Veteran relies as the cause of his current disability.  See Waters v. Shinseki, 
601 F.3d 1274, 1277-78 (Fed. Cir. 2010).  As discussed below, the Veteran offers only his own conclusory opinion regarding causation.  The etiology of basosquamous carcinoma is outside the realm of common lay knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  The Veteran has not provided competent lay evidence derived from personal knowledge or what he has been told by a medical professional.  This is insufficient to satisfy the criteria of 38 U.S.C.A. § 5103A(d)(2).  See id.  As there is no competent evidence of record demonstrating an indication that the current disability may be related to the in-service event, a medical examination or opinion is not warranted for the claimed basosquamous carcinoma.  See McLendon, 20 Vet. App. at 81-82.  

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues of service connection for prostate cancer, basosquamous carcinoma, and PTSD.  Mayfield, 444 F. 3d at 1328.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims for service connection for prostate cancer, basosquamous carcinoma, and PTSD.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Prostate cancer and basosquamous carcinoma (as malignant tumors) are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 
708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  Additionally, where a veteran served ninety days or more of active service, and a "chronic disease" becomes manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  PTSD is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) do not apply.  Walker, 708 F.3d at 1331.  

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases, including prostate cancer, shall be presumed service connected if the certain requirements are satisfied, subject to rebuttal.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. § 3.307(a), (d), 3.309(e).  

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2013).  38 C.F.R. § 3.304(f) has been revised during the course of the instant appeal; however, these revisions are not relevant to the instant case because the Veteran does not have PTSD, as discussed below.  

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) ; 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74; Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Prostate Cancer

The Veteran contends that service connection for prostate cancer is warranted because the medical evidence of record shows that he has prostate cancer, which he asserts is related to exposure to Agent Orange during service in the Republic of Vietnam.

The Board first finds that service personnel records reveal that the Veteran served in the Republic of Vietnam from September 1968 to November 1969.  As such, exposure to herbicides during service in the Republic of Vietnam is presumed.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

After a review of all the evidence, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current disability of prostate cancer.  The competent medical evidence of record does not reveal a diagnosis of prostate cancer.  While private treatment records indicate that the Veteran had elevated prostate specific antigen (PSA) levels, prostate biopsies from August 2005 and October 2007 were negative.  Specifically, the August 2005 biopsies revealed benign prostatic tissue.  The biopsies from October 2007 indicated that two of all the biopsies were questionable for prostate cancer, but the Veteran's private treating physicians were hesitant to have any treatment since the biopsies have only been questionable.  

The Veteran underwent a VA examination in September 2009.  Based on the Veteran's medical history, particularly biopsy results, and a physical examination of the Veteran, the VA examiner diagnosed the Veteran with elevated PSA and opined that the available evidence does not confirm prostate cancer.

The Board has considered the Veteran's contentions that the medical evidence demonstrates that he has prostate cancer.  No findings, other than elevated PSA levels, or diagnoses related to prostate cancer were advanced in either the private treatment notes or in the September 2009 VA examination report.  The Board finds that the competent medical evidence of record outweighs the Veteran's assertion that he has a disability of prostate cancer.

While lay persons are competent to report symptoms they have experienced, the Veteran does not possess the medical training and expertise necessary to render a diagnosis of prostate cancer.  Cf. Jandreau, 492 F.3d at 1377, n.4 (lay persons not competent to diagnose cancer); see also Rucker, 10 Vet. App. at 74 (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).  As such, the Veteran is not competent to render a diagnosis of prostate cancer.

For these reasons, the Board finds that service connection for prostate cancer, both on a direct and presumptive bases (as a chronic disease and as a disease associated with herbicide exposure), is not warranted because, in the absence of proof of a present disability, there can be no valid claim.  See Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44.  Because current prostate cancer has not been shown by competent evidence, the Board does not reach the additional question of the relationship (nexus) between any current prostate cancer and service, including exposure to herbicides on a direct basis.

Further, although the Veteran served in the Republic of Vietnam and herbicide exposure is presumed, without a diagnosis of prostate cancer, service connection may not be established on this presumptive basis.  As noted above, in order to establish presumptive service connection for in-service exposure to herbicides, prostate cancer must have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii).  As such, the Board finds that service connection on a presumptive basis for diseases associated with exposure to herbicides is not warranted.  In making its determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service connection for Skin Cancer

The Veteran contends that he was exposed to herbicides during service in Vietnam.  He further asserts that he now has skin cancer as a result of that exposure.

After a review of all the evidence, the Board finds that the competent evidence demonstrates that the Veteran has a current disability of basosquamous carcinoma.  The Veteran was diagnosed with basosquamous carcinoma in May 2009.  He has had an extirpation of the basosquamous carcinoma since diagnosis.  There is no question regarding the diagnosis; therefore, the current disability element for service connection is well established.

As discussed above, the Veteran had service in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed during such service to an herbicide agent.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

Basosquamous carcinoma and skin cancer are not on the presumptive list of diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, VA has determined that a presumption of service connection is not warranted for any disease not affirmatively named in the presumptive list.  See 77 Fed.Reg. 47,924 (Aug. 10, 2012).  Based on the law, the Veteran cannot benefit from the herbicide nexus presumption, regardless of whether he was exposed to herbicides in-service.  Id.  

Notwithstanding the foregoing, the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection on alternative bases.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The Board turns to consider whether service connection for basosquamous carcinoma (skin cancer), claimed as basal cell carcinoma, is warranted under the "chronic disease" provisions.  38 C.F.R. §§ 3.303(b), 3.307(a), (d), 3.309(a).  

The Veteran's service treatment records, VA treatment records, and private treatment records do not suggest that the skin cancer was present during service or that symptoms of the skin cancer have been continuous since service.  The Veteran was first diagnosed with basosquamous carcinoma decades after service, in May 2009.  At the time (May 2009), the Veteran gave a history of having the skin cancer symptoms for about three to four months, approximately four decades after separation from active service.  

The Veteran does not allege, and the record does not otherwise show, that he has any medical education, training, or experience; therefore, he is a lay witness.  38 C.F.R. § 3.159(a).  As previously discussed, lay persons are generally not competent to identify cancer without a diagnosis from a medical professional.  Jandreau at 1377, n.4.  In order for the Veteran to report a competent diagnosis of skin cancer during service, or at a particular time since service, because the Veteran is not competent to diagnose cancer, the evidence must show that the Veteran was told by a physician that he had skin cancer.  The Veteran's statements as recorded in May 2009 (specifically stating that the skin cancer symptoms had been present for only three to four months) do not assert that a physician diagnosed the skin cancer prior to May 2009.  

The other medical and lay evidence does not support findings that the skin cancer was present during service, manifested continuously since service, or manifested to a compensable (at least 10 percent) degree within one year of separation from service.  The Board finds as facts that the skin cancer was not present during service, that symptoms have not been continuously present since service, and that the skin cancer did not manifest to a compensable degree within one year of separation from service.  Service connection under the "chronic disease" provisions is not warranted.  See 38 C.F.R. §§ 3.303(b), 3.307(a), 3.309(a).  

The remaining theory of entitlement is direct service connection under 38 C.F.R. § 3.303(d).  As stated, the current disability and in-service incurrence event are established.  The Board turns to whether a nexus exists between the two.  Shedden, 381 F.3d at 1167.  

The Board finds that the Veteran's contentions that he has basosquamous carcinoma as a result of herbicide exposure are not competent lay evidence.  As mentioned, lay persons are generally not competent to identify cancer.  See Jandreau at 1377, n. 4; see also Rucker at 74.  The mechanism by which herbicides might cause basosquamous carcinoma decades after herbicide exposure is not inherently one observable by the five senses.  A lay witness may competently report what he has been told by a medical professional.  See Jandreau at 1377.  As mentioned, the Veteran has not provided a statement that a physician has related the skin cancer to herbicide exposure.  The Veteran's general statements regarding the relationship of the skin cancer to herbicide exposure provide no competent basis in common lay knowledge, lay observable symptoms, or lay report of a medical opinion by which the Veteran could offer a competent nexus evidence between basosquamous carcinoma and in-service herbicide exposure.  In short, the Veteran offers a general, conclusory assertion that his skin cancer is related to in-service herbicide exposure without a foundation in either competent lay or competent medical evidence.  The Board affords these statements no probative value.  Waters, 601 F.3d at 1277-78.  

The remaining record does not contain competent evidence, medical or lay, of a nexus between basosquamous carcinoma and in-service herbicide exposure.  Review of the record does not otherwise show an in-service event (other than herbicide exposure), injury, or disease to which the Veteran's basosquamous carcinoma may be related.  The Board finds that the preponderance of the evidence is against a relationship between basosquamous carcinoma and any incident of service.  For these reasons, the criteria for direct service connection for basosquamous carcinoma, claimed as basal cell carcinoma, have not been met.  See Shedden at 1167.

In light of the foregoing, the Board finds that, although the Veteran has a current disability of basosquamous carcinoma and was exposed to herbicides during service in Vietnam, the basosquamous carcinoma was not "chronic" during service, was not productive of symptoms continuously from separation from service, did not manifest to a compensable degree within one year of separation from service, and is not otherwise related by competent evidence to any incident of service, including the herbicide exposure.  In addition, a nexus between herbicide exposure and basosquamous carcinoma is not presumed as a matter of law.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for basosquamous carcinoma, claimed as basal cell carcinoma, on direct and all presumptive theories of service connection.  There is no other alternative theory of entitlement for service connection raised reasonably by the record.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for PTSD

The Veteran contends that he has a psychiatric disability, specifically PTSD, as a result of his duties as a classified courier and witnessing dead bodies after arriving too late to warn them of an attack, witnessing the suicide of a fellow serviceman, and experiencing rocket attacks on his barracks in service.  Personnel documents of record, including the DD Form 214, indicate that the Veteran's military occupational specialty was personnel specialist and that he participated in the Vietnam Counteroffensive Phase V; however, they do not indicate that the Veteran was personally involved in combat.  Another personnel document indicated that the Veteran was a clerk typist.  The personnel records do not contain an indication that the Veteran received any of the awards or citations presumptively indicative of engaging in combat with the enemy.  

If VA determines that a veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, as is the case here, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

As noted above, the Veteran contends that as a classified courier he was sometimes too late to warn fellow servicemen of an attack, and that he witnessed dead bodies.  He also asserted witnessing a fellow serviceman commit suicide by putting "a gun under his chin and blowing his head off."  The Veteran reported experiencing intense fear when his barracks were hit by rockets two weeks before leaving.  The Veteran's lay account of intense fear and helplessness while serving in Vietnam during the Vietnam Counteroffensive Phase V as a classified courier is consistent with the circumstances, conditions, or hardships of the Veteran's service and is sufficient to establish the occurrence of the claimed in-service stressor events.  See 38 U.S.C.A. § 1154(b); 3.304(d). 

In this case, the Veteran asserts that he has PTSD.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau at 1377 n.4.  PTSD is diagnosed based on the criteria of the DSM-IV.  The Veteran does not have the requisite medical experience, knowledge, or training to qualify as a medical expert to diagnose PTSD or render an opinion relating PTSD to a remote in-service event.  38 C.F.R. § 3.159(a).  The DSM-IV cautions that the "proper use of [the DSM-IV classification criteria] requires specialized clinical training that provides both a body of knowledge and clinical skills," and that the "purpose of DSM-IV is to provide clear descriptions of diagnostic categories in order to enable clinicians and investigators to diagnose" various mental disorders.  The Veteran may provide lay evidence, including reports of psychiatric symptoms, as lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Here, however, the Veteran does not possess the medical training and expertise necessary to render a diagnosis of PTSD in accordance with the DSM-IV, especially in this context where there is a need to differentiate between symptoms and diagnoses of adjustment disorder with anxious and depressed mood, and bipolar disorder with rapid cycling.  See Kahana at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).

The Veteran has not mentioned the DSM-IV or the diagnostic criteria in the course of this claim.  The Board finds no reason to conclude that a set of technical diagnostic criteria would be so well known that they would fall into the realm of common, lay knowledge.  The Veteran would only be competent to report that a medical professional had told him that he had PTSD.  Jandreau at 1377.  The Board finds that the Veteran is only competent to report that he has been diagnosed with PTSD.  The Veteran has reported only treatment through VA for his psychiatric disorders; thus, his statements would be cumulative of the diagnoses contained in his VA treatment records and no more probative to this case than the contents of his VA treatment records.  The Board finds that the Veteran's report of PTSD, to the extent competent, is not entitled to probative weight due to its cumulative nature, reflecting treatment and diagnoses already in the VA treatment records.  

The Veteran has been repeatedly evaluated by a VA social worker for psychiatric disorders over the course of the claim and appeal.  VA treatment records from February 2009 to June 2010 indicate that the Veteran participated in the LAK SEEKING SAFETY GROUP (LSSG) at the Lakeside Community Based Outpatient Clinic, a venue to address both PTSD and Substance Abuse symptoms and issues.  Treatment records from the LSSG revealed a diagnosis of PTSD; however, this diagnosis was repeatedly offered by a licensed clinical social worker and the reports do not indicate that the PTSD assessment was based on complete evaluations as to whether the full DSM-IV diagnostic criteria were met.  While a PTSD assessment was also made by a VA psychologist upon entrance into the LSSG program, the record did not indicate that the assessment was rendered upon a comprehensive evaluation of the Veteran rather than a reliance on the report of the licensed clinical social worker, or that the DSM-IV diagnostic criteria for PTSD were met.

The Veteran has been evaluated in conjunction with this claim in October 2009.  During the October 2009 VA examination, the Veteran underwent two psychometric assessments to determine whether the scores are consistent with a diagnosis of PTSD - the PTSD Check List - Military Version (PCLM) and the Mississippi Scale for Combat-Related PTSD (Mississippi Scale).  The Veteran scored a 61 under the PCLM, above the cut off for a PTSD diagnosis, and a 101 under the Mississippi Scale, below the cut off for a PTSD diagnosis.  The VA examiner noted that while the Veteran had positive results upon PCLM assessment, during the interview with the Veteran, the Veteran's responses or explanations were not necessarily accounted for by PTSD or were minimal.  The VA examiner diagnosed the Veteran with adjustment disorder with depressed and anxious mood.  In short, in the October 2009 VA examination report, the Veteran was found to not meet the DSM-IV criteria for a diagnosis of PTSD.  Specifically, the VA examiner indicated that the Veteran does think about Vietnam occasionally, but denies being disturbed by thoughts or images, and dreams are not very upsetting.  The VA examiner also noted that the Veteran's personality had not changed over the years, and had always been quiet and not social even when he was younger, prior to service.

The Board finds that the weight of the evidence of record demonstrates that the Veteran does not have a currently diagnosed PTSD disability in accordance with the DSM-IV criteria.  The threshold requirement for service connection to be granted is competent evidence of the current existence of the claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer, 3 Vet. App. at 223.  

The Board is also cognizant of the Court's holding in Romanowsky v. Shinseki, 
26 Vet. App. 289 (2013).  In Romanowsky, the Court held that, when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  In a footnote, the Court noted that a determination that a diagnosis is "sufficiently proximate to the filing of a claim so as to constitute evidence of a 'current diagnosis' is a factual finding to be made by the Board in the first instance."  However, the evidence in this case does not demonstrate a diagnosis of PTSD in accordance with the DSM-IV criteria at any point during the claim period or even recent diagnosis prior to the filing of the claim for service connection.  Therefore, without a current disability of PTSD, the criteria for service connection for the claimed PTSD are not met.  38 C.F.R. § 4.125(a).  Because the Veteran does not have a current diagnosis of PTSD in accordance with the DSM-IV criteria, the Board does not reach the additional question of nexus to the in-service stressors.  

For the reasons discussed above, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current diagnosis of the claimed condition (PTSD) in accordance with the DSM-IV criteria as required under 38 C.F.R. § 4.125(a); therefore, service connection for PTSD is not warranted.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for prostate cancer, as due to in-service exposure to herbicides is denied.

Service connection for basal cell carcinoma, as due to in-service exposure to herbicides is denied.

Service connection for PTSD is denied.


REMAND

Service Connection for an Acquired Psychiatric Disability, Other Than PTSD

A remand is required in this case to ensure that there is a complete record upon which to decide the claim of service connection for an acquired psychiatric disability, other than PTSD.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2013); 
38 C.F.R. § 3.159(c), (d) (2013).

As discussed above, the Veteran has been variously diagnosed with an acquired psychiatric disability, to include adjustment disorder and bipolar disorder with rapid cycling.  In the October 2009 VA psychiatric examination report, the Veteran was diagnosed with adjustment disorder with anxious and depressed mood.  The VA examiner opined that the adjustment disorder is not caused by, or a result of, military service and provided a rationale, albeit brief, for the opinion.  

In an October 2009 VA treatment record (located in Virtual VA), the Veteran was also diagnosed with bipolar disorder with rapid cycling.  The October 2009 VA examiner did not opine as to the etiology of the bipolar disorder with rapid cycling.  For this reason, the Board finds that a remand for an addendum medical opinion is necessary to assist in determining the etiology of the acquired psychiatric disability, other than PTSD, to include bipolar disorder with rapid cycling.

Accordingly, the issue of service connection for an acquired psychiatric disorder (other than PTSD) is REMANDED for the following action:

1. If possible, request that the VA psychologist who conducted the October 2009 VA examination review the claims file and provide an addendum medical opinion.  The relevant documents in the claims file should be made available to, and be reviewed by, the examiner.  The examiner should note such review in the examination report (another examination of the Veteran is not required).

If the October 2009 VA examiner is not available, obtain the requested opinion from another VA mental health professional.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

For the diagnosis other than PTSD, including, but not limited to, bipolar disorder with rapid cycling, the VA examiner should offer the following opinions:

a) Is it as likely as not (50 percent probability or greater) that any diagnosed acquired psychiatric disability, including, but not limited to, bipolar disorder with rapid cycling, had its onset in service?

b) Is it as likely as not (50 percent probability or greater) that the diagnosed acquired psychiatric disability, including, but not limited to, bipolar disorder with rapid cycling, is otherwise caused by, or related to, service, including witnessing dead bodies, witnessing the suicide of a fellow serviceman, and experiencing rocket attacks on his barracks in service?

In rendering the requested opinions, the examiner should assume that, as a participant in the Vietnam Counteroffensive Phase V, the Veteran witnessed dead bodies and the suicide of a fellow serviceman, and experienced rocket attacks on his barracks in service as reported in the October 2009 VA examination report.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim for service connection for an acquired psychiatric disorder (other than PTSD), to include adjustment disorder with anxious and depressed mood and bipolar disorder with rapid cycling, in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


